UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4376


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY JAMEL DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cr-00060-BO-1)


Submitted:   February 11, 2014            Decided:   February 20, 2014


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States    Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey     Jamel      Davis    appeals           the     district     court’s

judgment     revoking      his    supervised       release          and    imposing    a

twenty-four month prison term.                Davis argues that the district

court erred in finding that he engaged in criminal conduct while

on release.      We affirm.

            We    review    a    district       court’s       decision      to    revoke

supervised release for abuse of discretion.                         United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                         A district court

need only find a violation of a condition of supervised release

by   a   preponderance     of    the   evidence.        18        U.S.C.   § 3583(e)(3)

(2012); Johnson       v.   United      States,    529 U.S. 694,   700   (2000).

We review for clear error factual determinations underlying the

conclusion that a violation occurred.               United States v. Miller,

557 F.3d 910, 914 (8th Cir. 2009); United States v. Whalen,

82 F.3d 528, 532 (1st Cir. 1996).

            After review of the record and the parties’ briefs, we

conclude that the district court did not abuse its discretion in

revoking    Davis’    supervised       release.         A    preponderance       of   the

evidence supports the finding that Davis violated the terms of

his supervised release by engaging in the criminal offense of

felony possession of heroin while on release.                         N.C. Gen. Stat.

§§ 90-89(2)j,       90-95(a)(3),       (d)(1)     (2013);          State   v.    Matias,



                                          2
556 S.E.2d 269, 270-71 (N.C. 2001); State v. Brown, 313 S.E.2d
585, 589 (N.C. 1984).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3